Citation Nr: 1011393	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a lung disability. 

3.  Entitlement to service connection for a skin disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD). 

5.  Entitlement to an initial disability rating in excess of 
70 percent for residuals of traumatic brain injury to include 
vascular and migraine headaches, currently evaluated as 70 
percent disabling.  


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1988 to September 1998. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The RO in St. Louis, Missouri currently has 
original jurisdiction over the Veteran's claims. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously denied by the RO 
in a May 2003 rating decision.  The Veteran was notified of 
this decision in a letter dated May 22, 2003. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and residuals 
of a traumatic brain injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

Undiagnosed illness

In October 2005, the Veteran indicated that he wished to seek 
service connection for calcified granulomatous, skin 
disabilities, and sinusitis under the undiagnosed illness 
provisions of 38 C.F.R. § 3.317.  The record indicates that 
the RO has not adjudicated the Veteran's claims as 
undiagnosed illnesses; however the Veteran's disabilities are 
all diagnosed conditions.  Accordingly, the RO's failure to 
develop any Persian Gulf theory of entitlement has not 
prejudiced the Veteran as such a theory would be untenable.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).





FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the Veteran has a sinus 
disability. 

2.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's lung disability and 
his military service.

3.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's diagnosed skin 
disabilities and his military service.

4.  In May 2003, the RO denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  A timely appeal as to that issue 
was not perfected.

5. The evidence received since the May 2003 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the Veteran's claim of service 
connection for an acquired psychiatric disability, to include 
PTSD.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  A lung disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  A skin disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  The RO's May 2005 decision denying the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

5.  Since the May 2005 decision, new and material evidence 
has been received which serves to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a letter from the RO dated October 28, 2005, 
which specifically detailed the evidentiary requirements for 
new and material evidence to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.  A separate VCAA notice 
was sent to the Veteran on March 27, 2006.

The October 2005 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for PTSD 
was denied and that this decision was final.  He was informed 
that in order for VA to reconsider this issue, he must submit 
"new and material evidence."  Specifically, he was advised 
that new evidence consists of evidence in existence that has 
been "submitted to the VA for the first time."  Material 
evidence was explained as evidence that pertains to the 
reason your claim was previously denied.  The October 2005 
VCAA letter further informed the Veteran that: "New and 
material evidence must raise a reasonable possibility of 
substantiating your claim. The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously decided your claim."  The Board notes that this 
language complies with the holding of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006); see also 38 C.F.R. § 3.156 
(2009).

The Board notes that the language used in the October 2005 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156. The Board further notes that the Veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record. To wit, the RO informed the Veteran: 
"Your claim was previously denied because the evidence does 
not show a confirmed diagnosis of [PTSD] which would permit a 
finding of service-connection." As such, the Veteran was 
advised of the bases for the previous denial and what 
evidence would be necessary to reopen the claim. See Kent 
supra. In any event, since the claim is being reopened, there 
can be no error based on any inadequate Kent notice.

Crucially, the RO informed the Veteran in October 2005 and 
March 2006 letters that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letters informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records.  

The October 2005 and March 2006 letters further emphasized:  
"If [there is] evidence [that] is not in your possession, 
you must give us enough information about the evidence so 
that we can request it from the person or agency that has it.  
If the holder of the evidence declines to give it to us, asks 
for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency." [Emphasis 
as in the original]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision. Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claims, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

With respect to the Veteran's sinusitis, lung and skin 
disability claims, the duty to assist includes providing a 
medical examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim. 

As will be discussed below, there is already medical evidence 
that the Veteran has a lung disability and a skin disability. 
 The record is missing critical evidence of an event, injury, 
or disease that occurred in service, McLendon element (2), 
and the Veteran's claims are being denied on that basis.  The 
outcome of these issues thus hinges on matters other than 
those which are amenable to VA examination and medical 
opinion. Specifically, resolutions of the Veteran's claims of 
entitlement to service connection hinge directly or 
indirectly upon whether the Veteran suffered an in-service 
injury or disease.  That question cannot be answered via 
medical examination or opinion, but rather on evidence 
already in the file, in particular the Veteran's service 
treatment records.

In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based solely on the Veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]. 

With respect to the Veteran's sinusitis claim, the Veteran 
has not provided evidence of a currently diagnosed sinus 
disability and as a layperson he is not competent to provide 
a self-diagnosis of such.  C.F. Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  Moreover, the evidence record does 
not contain persistent or recurrent symptoms of a sinus 
disability.  Lacking such evidence, the Board finds that a VA 
medical examination or opinion is not necessary as there is 
no evidence of a sinus disability. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2009). The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).



	(CONTINUED ON NEXT PAGE)


Analysis 

1.  Entitlement to service connection for sinusitis. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), a current disability, the 
medical evidence does not include a diagnosis of sinusitis or 
any other disability of the sinuses.  Nor is there any 
competent evidence of recurrent or persistent symptoms of a 
sinus disability.

To the extent that the Veteran himself believes that he has 
sinus disability, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the Veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's sinusitis 
claim, and it fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the Veteran's service 
treatment records document that he was diagnosed with 
sinusitis on September 23, 1990.  Hickson element (2) has 
therefore been satisfied. 

With respect to element (3), in the absence of a current 
disability, it follows that a medical nexus is also lacking.  
Such is the case here.  The evidence of record does not 
contain a medical statement attempting to link a sinus 
disability to the Veteran's military service.  Accordingly, 
Hickson element (3) has not been met and the Veteran's claim 
fails on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
sinusitis, as Hickson elements (1) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a lung disability.

With respect to Hickson element (1) and the Veteran's lung 
disability claim, the record indicates that he has been 
diagnosed with calcified granuloma in the posterior basal 
segment of the left lower lobe.  See an August 2005 VA 
treatment record.  The Veteran was also noted to have 
possible bronchitis in April 2002.  Hickson element (1) has 
therefore been satisfied. 

With respect to Hickson element (2), the Veteran's service 
treatment records are completely negative for any indication 
of an in-service lung disease or injury.  Although the 
Veteran was diagnosed with rhinitis and sinusitis during 
service, his lungs were repeatedly described as "clear."  
Hickson element (2) has not been met and the Veteran's claim 
fails on this basis alone. 

With respect to element (3), in the absence of an in-service 
injury or disease, it follows that a medical nexus is also 
lacking.  Such is the case here.  The evidence of record does 
not contain a medical statement attempting to link a lung 
disability to the Veteran's military service.  Accordingly, 
Hickson element (3) has not been met and the Veteran's claim 
fails on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a lung disability, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for a skin disability.

With respect to Hickson element (1) and the Veteran's skin 
disability claim, the record indicates that he has been 
diagnosed with tinea manus et pedis/manus and onychomyscosis.  
See, e.g., a July 31 2002 VA treatment record.  The Veteran 
has also been diagnosed with psoriasis and noted to have a 
pinkish, maculopapular rash on his elbows and chest.  See a 
September 27, 2006 VA treatment record. 

With respect to Hickson element (2), the Veteran's service 
treatment records are completely negative for any complaints, 
treatment or diagnosis of a skin disability.  There is no 
evidence of record indicating that the Veteran had a skin 
disability during service. 

With respect to element (3), in the absence of an in-service 
injury or disease, it follows that a medical nexus is also 
lacking.  Such is the case here.  The evidence of record does 
not contain a medical statement attempting to link the 
Veteran's diagnosed skin disabilities to his military 
service.  Accordingly, Hickson element (3) has not been met 
and the Veteran's claim fails on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a skin disability, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.





4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD. 

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service  
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. 
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).




Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in July 2005, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Factual background

At the time of the May 2003 RO decision, the evidence of 
record included the Veteran's service treatment records, 
excerpts of his service personnel records, private treatment 
records, and lay statements. 

The Veteran's service treatment records indicate that his 
psychiatric condition was normal upon separation and there 
was no indication that the Veteran ever sought treatment for 
a psychiatric disability.  His service personnel records 
document that the Veteran was awarded the Armed Forces 
Expeditionary Medal.  However, these records do not describe 
his service in Southwest Asia.  

In his December 2003 stressor statement, the Veteran listed 
his "tour in Southwest Asia" and receiving the anthrax 
vaccination as the events that contributed to his PTSD.  In 
lay statements submitted in September 2002, both the Veteran 
and his spouse described his psychiatric symptoms.  The 
medical evidence of record at the time of the May 2003 rating 
decision included a diagnosis of panic disorder.  See a 
November 2001 private treatment record.

The May 2003 rating decision denied service connection on the 
basis that the Veteran had not been diagnosed with PTSD, 
there was no credible supporting evidence that an in-service 
stressor actually occurred, and there was no medical nexus 
linking a current disability to an in-service stressor.  In 
essence, because Cohen elements (1), (2), and (3) were 
missing.  The Veteran was informed of the RO's decision by 
letter dated May 22, 2003, which included his appeal rights.  

The evidence associated with the Veteran's claims folder 
since the May 2003 RO decision will be analyzed below. 


Analysis

The unappealed May 2003 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2009).  As explained above, the Veteran's claim of 
entitlement to service connection for PTSD may only be 
reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

The evidence associated with the Veteran's claims file since 
May 2003 includes VA outpatient treatment records, private 
medical records, lay statements, internet articles, and a 
March 1987 incident report. 

The Veteran has submitted stressor statements surrounding six 
events that allegedly occurred during his military service.  
In one statement, the Veteran indicated that he experienced 
equipment problems during a parachute jump that occurred 
between May 1998 and July 1998.  Specifically, the Veteran 
alleged that the open parachute of a paratrooper below him 
resulted in a reduction of airflow that caused his parachute 
to collapse.  The Veteran further stated that his parachute 
only partially reopened approximately 25-50 feet off the 
ground resulting in an impact 2-3 times greater than normal. 

The Veteran has also alleged that he was performing repairs 
on a tank in November 1988 when several torsion bars broke 
causing the tank to fall and trap him underneath.  He 
indicated that after he was pulled out from under the tank, 
several other supports broke and the tank came to rest on the 
ground. 

The Veteran has stated that when he was working as a range 
instructor in August 1994 he was shot at.  He further 
indicated that while working on the grenade range there were 
several times he would have to take "cover and move the 
thrower so they would not get hurt" from a improperly thrown 
grenade. 

The Veteran has alleged that when he was deployed to Saudi 
Arabia and Kuwait, his son's thumb was cut off in an accident 
in February 1998.  He has stated that he learned of this 
event from his mother and felt helpless since he could not 
contact his wife or son. 

In March 2008, the Veteran alleged that while training at Ft. 
Irwin, California he was called to "respond to a tank for a 
problem."  He claims that when he arrived at the scene he 
witnessed a lieutenant who had his head crushed between the 
tank's gun breach and the turret wall. 

In his July 2007 substantive appeal, the Veteran stated that 
he heard what he believed to be a door slamming but was in-
fact the sound of his friend committing suicide on the floor 
above him.  The Veteran indicated that no one witnessed this 
event and that the soldier's death was not discovered until 
the next morning.   

In a May 2005 VA psychiatric evaluation, the Veteran was 
diagnosed with PTSD.  The physician related the Veteran's 
disability to "non-combat military trauma" but did not 
specify what stressor or stressors caused the Veteran's PTSD.  
Additionally, in October 2007, M.G.S., M.D., stated that the 
Veteran's PTSD was at least as likely as not due to his 
military service and listed "multiple injuries and life 
threatening events" as the precipitating event. 

After having carefully considered the matter, the Board 
believes that the additionally added evidence referred to 
above is new and material evidence which serves to reopen the 
claim.  In particular, the record now contains medical 
statements relating a psychiatric disability to the Veteran's 
military service.  These records relate to an unestablished 
fact necessary to substantiate the claim and present a 
reasonable possibility of substantiating the claim.  

The claim is therefore reopened.

Additional comment

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In particular, the standard of review changes at this point.  
As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the Veteran in the development of 
his claim attaches at this juncture.  In particular, the 
Justus presumption of credibility no longer attaches.  

For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits of the reopened 
acquired psychiatric disability claim.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a lung disability is 
denied. 

Entitlement to service connection for a skin disability is 
denied. 

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is reopened; to this extent only, 
the appeal is allowed.


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded to the agency of original 
jurisdiction.

Service Personnel Records

The evidence of record indicates that the Veteran has service 
in Southwest Asia.  However, his record of assignments does 
not list the Veteran's location or duties after July 31, 
1997.  Under these circumstances, the Board believes that it 
is appropriate to obtain the Veteran's complete service 
personnel records (if available) for his period of service.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.]

Stressor verification

As described in detail above, the Veteran has submitted 
multiple statements describing six alleged stressors.  
Specifically, the Veteran has alleged that: 1) he experienced 
difficulty with his parachute causing him to impact the 
ground harder than normal; 2) several torsion bars broke on 
the tank he was working on causing it to collapse and trap 
him underneath; 3) the Veteran was shot at and forced to take 
cover from grenades while working as a range instructor; 4) 
he witnessed the remains of a lieutenant following a tank 
accident; 5) he heard the sound of his friend committing 
suicide; and 6) his son's thumb was cut off while he was 
stationed overseas leaving him feeling helpless.

Concerning the Veteran's first alleged stressor, while the 
Board notes that the Veteran has been awarded the Parachutist 
Badge, his statement regarding a late opening parachute is 
not an event capable of verification.  The Veteran has not 
indicated that he suffered an injury from this event and 
while his service treatment records document complaints of 
foot, ankle, and knee pain, there is no indication that he 
injured himself following a parachute jump.  

Concerning the Veteran's second alleged stressor, in the July 
2007 substantive appeal it was argued that VA should obtain 
the maintenance records for the M1 tank that collapsed and 
trapped the Veteran as these would record that the torsion 
bars were replaced.  It was also requested that VA obtain the 
M88 (tank recovery vehicle) logs as these would indicate that 
a repair occurred.  As an initial matter the Board notes that 
the Veteran has not identified the individual tank or M88 
vehicles that were involved in this alleged incident.  
Without such information it would be impossible to request 
the relevant maintenance or vehicle logs.  Moreover, the 
Veteran has alleged that his event occurred in November 1988.  
The Veteran's service personnel records indicate that he was 
in basic training from October 1988 to December 1988.  
Accordingly, he would not have been engaged in vehicle 
maintenance or repair during this period.

Concerning the Veteran's third alleged stressor, in the 
absence of reported injury, the Veteran's statement that he 
was shot and forced to take cover from errant grenades while 
training is incapable of verification.  

With respect to the Veteran's fourth stressor, the Board 
notes that the RO has obtained the incident report from the 
tank accident that was described by the Veteran.  According 
to the detailed report, this event occurred on March 1, 1987, 
more than one year before the Veteran enlisted in the Army.  
The Veteran's statement that he witnessed the aftermath of 
this accident is therefore not credible. 

Concerning the Veteran's fifth stressor, the Veteran has 
alleged that he heard what he thought was a door slamming but 
later learned was the sound of his "friend" committing 
suicide.  The Veteran has not provided the first name of his 
friend and only an approximate spelling of his last name.  He 
has also not provided a date or location of the event. 

The Board is of course aware that peripheral involvement in 
combat-related incidents may constitute PTSD stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, there is 
nothing in the Court's jurisprudence to suggest that the same 
reasoning applies to non-combat situations.  Here, the 
Veteran does not contend that he was present; rather, he 
merely learned sometime later that his "friend" was killed. 

With respect to the Veteran's sixth stressor, the evidence of 
record indicates that the Veteran received the Armed Forces 
Expeditionary Medal.  His service personnel records indicate 
that he was serving in Southwest Asia during the date of his 
son's accident.  Under such circumstances, the Board believes 
that a remand is necessary to determine whether such an event 
qualifies as a "traumatic event in which . . . the [veteran] 
experienced, witnessed or was confronted with . . . actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others...." See DSM-IV, p.209; 
see generally 38 C.F.R. § 4.125(a) (2009).

5.  Entitlement to an initial disability rating in excess of 
70 percent for residuals of traumatic brain injury to include 
vascular and migraine headaches, currently evaluated as 70 
percent disabling.  

Review of the record reveals that while the Veteran was 
accorded a VA examination to determine the extent of his 
headache disability in April 2008, he has not been accorded a 
VA Traumatic Brain Injury examination.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (There are three main areas of 
dysfunction that may result from TBI and have profound 
effects on functioning: cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical. Each 
of these areas of dysfunction may require evaluation). The 
evidence is thus inadequate for a decision on the Veteran's 
claim for brain injury residuals. Remand for a Traumatic 
Brain Injury examination is thus warranted.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records, 
and request copies of the Veteran's 
service personnel records from his period 
of service in the Army and the Army 
National Guard.  All efforts to obtain 
such records should be documented in the 
claims folder.

2.  The Veteran should then be accorded an 
examination by a psychiatrist, who should 
ascertain whether any psychiatric disorder 
is currently manifested and, if so, the 
appropriate diagnosis thereof.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form the 
basis for that diagnosis.  The psychiatric 
examiner should specifically comment on 
whether learning of his son's injury over 
the phone is considered to be a PTSD 
stressor under DSM-IV.  If a psychiatric 
disorder other than PTSD is diagnosed, 
then the VA examiner should provide an 
opinion as to whether it is at least as 
likely as not that such psychiatric 
disorder was incurred in service or is 
otherwise related to service.  A report of 
the examination should be associated with 
the Veteran's VA claims folder.

3.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for traumatic brain 
injury residuals.  The claims folder must 
be made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests MUST be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
identify all brain injury residuals, and 
then to opine as to whether any brain 
injury residuals other than the Veteran's 
service-connected vascular headaches and 
migraines, if found, are related to his 
January 1988 head injury described in 
service treatment records.

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD and residuals of a traumatic brain 
injury.  If the benefits sought on appeal 
remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


